Case 7:20-cr-00500 Document1 Filed on 02/11/20 in TXSD Page 1of1

AO 91 (Rev 8/01) — Criminal Complaint

 

United States District Court

SOUTHERN DISTRICT OF TEXAS
McALLEN DIVISION

 

 

UNITED STATES OF AMERICA
N. . CRIMINAL COMPLAINT

Jose Amando Garza-Mendez

Case Number: M-20-0380-M

(AE YOB: 1984
Mexico
(Name and Address of Defendant)

l, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about February 10, 2020 in Hidalgo County, in

the Southern District of Texas
(Track Statutory Language of Offense)
being then and there an alien who had previousty been deported from the United States to Mexico in pursuance of law, and thereafter

was found near Sullivan City, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the

Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United
States;

in violation of Title 8 United States Code, Section(s) 1326 (Felony)
1 further state that | am a(n) Border Patrol Agent and that this complaint is based on the
following facts:

 

Jose Amando Garza-Mendez was encountered by Border Patrol Agents near Sullivan City, Texas on February 10, 2020. The
investigating agent established that the defendant was an undocumented alien and requested record checks. The defendant claims to
have illegally entered the United States on February 10, 2020, near Hidalgo, Texas. Record checks revealed the defendant was
formally deported/excluded from the United States on March 8, 2019 through Laredo, Texas. Prior to deportation/exclusion the
defendant was instructed not to return to the United States without permission from the U.S. Attorney General and/or the Secretary of
Homeland Security. On October 4, 2018, the defendant was convicted of 8 USC 1326, Illegal Re-Entry and sentenced to ten (10)
months confinement.

Continued on the attached sheet and made a part of this complaint:

Complaint authorized by AUSA MG ov

Sworn to before me and subscribed in my presence,

February 11,2020 ~ @°/4@a.,
Date

 

 

Printed Name of Complainant

 

Juan F. Alanis _ U.S. Magistrate Judge

 

Name and Title of Judicial Officer Signature of Judicial Officer
